Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.

Claim Objections
Claims 18-19 and 28 objected to because of the following informalities:  Claims 18-19 and 28 should end with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (WO 2007/042560) in view of Kashani-Shirazi (U.S. PG Pub. No. 2016/0348024) and Germanaud (WO 2016/185047).
On page 3 lines 18-28 Kaneko discloses a lubricating oil composition comprising a base oil having a kinematic viscosity of 2 to 20 mm2/s at 40° C, overlapping the 
The composition of Kaneko further comprises a polymethacrylate, and on page 12 lines 9-11 indicates that the polymethacrylate is effective in improving the viscosity index of the composition, meeting the limitations of the active viscosity improving material of claims 29-30. On page 12 lines 26-28 Kaneko discloses that the polymethacrylate is present in an amount of 1 to 30% by weight, encompassing the ranges recited in claims 29-30. In From page 4 line 29 through page 5 line 15 Kaneko discloses that the base oil can be polyalphaolefins (Group IV) and other synthetic (Group V) base oils, meeting the limitations of claim 17. On page 6 lines 18-20 Kaneko discloses that the base oil can be an isoparaffin-based mineral oil having a viscosity index of 135 to 180, within the range required to qualify as a Group III base oil, also as recited in claim 17. In the examples Kaneko discloses compositions comprising the low-viscosity base oil in amounts within the range recited in claims 23-25. For example, Example 1 on pages 23-24 discloses a composition comprising 62.2 parts by weight of low-viscosity mineral oil relative to 100 parts by weight of the composition as a whole. The differences between Kaneko and the currently presented claims are:
i) Kaneko does not disclose the inclusion of the specific thickeners of claim 15.

iii) Some of the ranges of Kaneko overlap the claimed ranges rather than falling within them.
With respect to i), Kashani-Shirazi discloses in page 2 the use of alkoxylated polyethylene glycols, as recited for the thickener component of claim 15, in lubricating oil compositions. In paragraph 103 Kashani-Shirazi discloses that the alkoxylated polyethylene glycol preferably has a pour point of -60° to 20°, overlapping the range recited in claim 15. In paragraphs 16-23 Kashani-Shirazi discloses that the alkoxylated polyethylene glycols can have a structure meeting the limitations of claim 16. In paragraph 334 Kashani-Shirazi discloses that the alkoxylated polyethylene glycols are present in concentration ranges overlapping the range recited in claims 27-28. The inclusion of the alkoxylated polyethylene glycols of Kashani-Shirazi in the composition of Kaneko therefore forms a composition meeting the limitations of claims 1-3, 6-7, and 9-12, and further meet the limitations of claim 8 for the case where the thickener is the alkoxylated polyethylene glycol rather than the PAG. 
It would have been obvious to one of ordinary skill in the art to include the alkoxylated polyethylene glycol of Kashani-Shirazi in the composition of Kaneko, since Kashani-Shirazi teaches in paragraphs 14-15 that they show low friction coefficients and 
With respect to ii), on page 2 lines 33-36 Germanaud discloses a hydrocarbon fluid comprising more than 95% isoparaffins and containing less than 100 ppm aromatics by weight, meeting the limitations of claim 18.  On page 3 lines 21-22 Germanaud discloses that the hydrocarbon fluid has an isoparaffin to n-paraffin ratio of at least 12:1, within the range recited in claim 19, and encompassing the ranges recited in claims 20-21. From page 3 line 36 through page 4 line 2 Germanaud discloses that the composition can comprise even higher isoparaffin content and have an isoparaffin to n-paraffin ratio of at least 20:1, as recited in claim 21 and within the ranges recited in claims 19-20. On page 10 lines 20-25 Germanaud indicates that the fluids have low viscosity and low pour point consistent with the viscosity and pour point desired by Kaneko. 
It would have been obvious to one of ordinary skill in the art to use the isoparaffinic hydrocarbon fluid of Germanaud as the isoparaffin-based base oil of Kaneko and Kashani-Shirazi, since the isoparaffinic hydrocarbon fluid of Germanaud has low viscosity and low pour point, and because Germanaud discloses on page 9 line 9 that the hydrocarbon fluid is useful in a hydraulic fluid.
Germanaud discloses from page 8 line 34 through page 9 line 11 numerous applications for the hydrocarbon fluid, including various industrial applications. It therefore would have been obvious to one of ordinary skill in the art to bring the composition of Kaneko, Kashani-Shirazi, and Germanaud into contact with industrial machinery, and it would have further been obvious to one of ordinary skill in the art to 
With respect to iv), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 15-25 and 27-30 are rendered obvious by Kaneko in view of Kashani-Shirazi and Germanaud. Additionally, claim 26 is rendered obvious for the case where the thickener is the alkoxylated polyethylene glycol rather than the PAG.

Allowable Subject Matter
Claims 1-8 and 10-11 are allowed. Claim 1 and its dependent claims have been amended to require that the lubricating composition comprise a PAG thickener comprising at least 50 weight % of butylene oxide repeat units, a kinematic viscosity of 50 to 500 mm2/s at 40° C and 500 to 4500 mm2/s at 100° C, and a viscosity index of 160 to 300. This amendment overcomes the Kaneko, Kashani-Shirazi, and Germanaud references discussed above, which disclose an alkoxylated polyethylene glycol thickener. The prior art does not teach or render obvious the inclusion of the claimed 

Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive. Applicant argues that Kaneko is directed to the use of lubricants in a door closer or a floor hinge for opening/closing various types of doors, and does not indicate that the compositions could be used at temperatures lower than -40° C, since Kaneko is allegedly directed to the use of hydraulic oil in a “normal range of temperatures”. Nevertheless, as discussed in the rejections, Kaneko discloses (in the examples) compositions with a pour point of lower than -50° C, and nowhere does Kaneko disclose a lower bound to the temperatures at which the composition is useful. Applicant argues that Kashani-Shirazi also does not deal with a method of lubricating industrial machinery at temperatures lower than lower than -40° C. However, as discussed in the rejection, Germanaud discloses lubricating industrial machinery with a isoparaffinic hydrocarbon .

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771